DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant arguments received on 11/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US 2013/0284475) in view of Cowman (US 3906266) and Short (US 3302047) and in the alternative in view of Maus (US 4620356).
Regarding Claims 1, 2, and 4:
Hirabayashi discloses a hand-held power tool (Figure 1, screwdriver 101), comprising: 
a tool housing in which a drive motor is situated for driving a drive spindle provided with a tool holder (Figure1, motor housing 105 that houses a driving motor 111, spindle 115, bit holder 117), the tool holder being designed for accommodating an insertion tool (Figure 1, screw bit 119); a spring detent mechanism which is assigned to the drive spindle and includes at least one spring element, the at least one spring element being compressible, in at least one operating mode of the hand-held power tool, at least in phases, with the aid of energy of the drive motor (Figure 1, Overload clutch 147 that includes compressible springs not numbered); and a fan wheel to cool the drive motor (Figures 12, 13, Cooling fan 161, 163, 165 or 167); 
also the fan wheel includes a flange and an air guide member (Figures 10 and 29 show a fan 165 where the not numbered center can be considered the flange attached to the motor drive shaft and 
Hirabayashi does not disclose any particular about the material of the cooling fan, if it is made of one or several materials, if includes at least one of zinc, a zinc alloy, brass, and steel or if it includes at least one of plastic or two different metals or the airguide member includes a Zinc Alloy.
Cowman teaches a high inertia cooling fan for a power device driven by an electric motor attached to the shaft of an electric motor, the fan wheel includes a flange connected to the drive shaft (Figures 2 and 3, the flange would be circular body 22 that includes a hub 26 for receiving motor shaft 14, an annular flange 28 extending radially outward from hub 26, and an annular rim 30 formed at the outer periphery of annular flange 28) and an air guide (Figures 2 and 3, Blades 32); the flange is made of a composite material so the body and the blades are made of plastic and includes a “weight” preferably made of metal such as steel or zinc, providing increased inertia to allow the fan to act as a flywheel to reduce vibrations in the operation of the device (Abstract, Column 3, lines 24 to 30), so at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3 (Figures 2 and 3 show the cooling fan 20 made of plastic and weight 24 with rivets 46, made of zinc with density 7.13 g/cm3 or steel of density about 7.75g/cm3); even though Cowman does not specify 20 percent by volume of the fan wheel including a metal, on Figures 2 and 3 it can be seen that over 20% in volume of the fan is made of metals.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Hirabayashi the teachings of Cowman and use a fan as described by Cowman to provide increased inertia to allow the fan to act as a flywheel to reduce vibrations in the operation of the device. Also it is important to indicate that the limitation “at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3” provides any advantage or solves no stated problem, so it can be considered a mere matter of choice and therefore obvious.

The modified invention of Hirabayashi does not disclose the flange being formed as a steel bush.
Short teaches a cooling fan for the electric motor of a power tool with the blades made of a lightweight material, such as plastic, and the flange or “hub portion” is made from steel for strength and rigidity (Column 2, lines 66 to 70 read: “Ideally, the blade portion should be made from a lightweight material, such as aluminum, for less overall weight and hence less centrifugal force, while the hub portion should be made 70 from a material, such as steel, for strength and rigidity” and Column 6, lines 38 to 40 that read: “all types of materials, matched or mismatched, may be used. For example, a plastic blade portion may be used on a metal hub portion”).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Hirabayashi the teachings of Short and make the flange of steel to increase strength and rigidity.

In the Alternative, if it is argued that the modified invention of Hirabayashi does not disclose a “force-lock connection”.
Note that in the specification it is mentioned that the fan wheel is attached to the shaft by a “force-lock connection” without any indication of any particular of such connection, actually on paragraph 62 it reads “flange 624 and air guide member 622 are connected to each other via an arbitrary connection 627, for example a force-locked and/or form-fit connection, by way of example a press-fit connection”; there seems to be no criticality for this limitation.
Maus teaches a method of attaching discs as drive or driven elements to rotating shafts with fastening means in order to hold the disks in their azimuthal position (Column 2, lines 42 to 49); mentions that a multiplicity of connections to the end disc may be employed, among them being those providing material or force-lock connections.


Regarding Claim 5:
Hirabayashi discloses that the gear unit is situated between the drive motor and the tool holder, the gear unit being designed in the manner of a planetary gear set and having at least one planetary stage (Figure 1, planetary gear mechanism 113 is between driving motor 111 and bit holder 117), 

Regarding Claim 7 and 8:
Hirabayashi discloses that the spring detent mechanism is situated between the gear unit and the tool holder (Figure 1, Paragraph 90, Overload clutch 147 that includes compressible springs not numbered can be considered a “torque clutch or a rotary impact mechanism).

Regarding Claim 9:
Hirabayashi discloses that the drive motor is designed in the manner of an electronically commutated drive motor including a stator and a rotor provided with at least one permanent magnet (Not numbered “Motor Control device”, Paragraph 122, Figure 21, the inner rotor 121 having four magnets 121b fixed on its outer circumferential surface and the inner stator 125A having six slots form a four-pole six-slot inner motor). 

Regarding Claim 10:
Hirabayashi discloses that the fan wheel has an outer diameter which is greater than or equal to an outer diameter of the drive motor (Since the claim reads “greater than or equal to an outer diameter of the drive motor” but does not indicate which diameter in particular is being claimed, it is considered that cooling fan 161 has a greater diameter than the rotor 121 of motor 111 on Figure 2).

Regarding Claim 11:
Hirabayashi discloses that the hand-held power tool is a rotary impact screwdriver (Paragraph 69, Figure 1, screwdriver 101).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US 2013/0284475) in view of Cowman (US 3906266) and Short (US 3302047) and in the alternative in view of Maus (US 4620356) as applied to claim 5 above, and further in view of Matoba (US 4901602).
Regarding Claim 6:
As discussed above for Claim 5, the modified invention of Hirabayashi discloses the claimed invention as recited.
The modified invention of Hirabayashi discloses that the planetary stage includes at least one sun wheel and one ring gear (Paragraph 74, Figure 2: first sun gear 131, a first internal gear (ring gear) 133), but fails to disclose the sun wheel being movable in the radial direction of the gear unit.
Matoba teaches that in general the planetary gearsets are loosely assembled, causing backlash and noise, several solution are discussed to compensate for inaccuracies in gear dimensions or if the sun gear or the carrier were movable radially, the center of the shaft would move to compensate for inaccuracies in engagement (See Background of the invention). In particular, Matoba (Paragraphs 22 to 31) teaches that the adequate radial mesh clearance between the sun gear and the planetary gear ring and the radial mesh clearance between the planetary gear and the outer, inner-toothed ring gear are dependent of the diameter of the gears, in the example the clearances are above 0.2 mm.     
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Hirabayashi the teachings of Matoba and have the sun wheel movable in the radial direction of the gear unit by at least 0.2 mm relative to the ring gear for a corresponding size of .

Response to Arguments
Applicant’s arguments, filed on 07/30/2020, with respect to the amended Claim 1 under Hirabayashi (US 2013/0284475) in view of Cowman (US 3906266) and Short (US 3302047) have been fully considered but they are not persuasive. 
The Applicant argues that “nowhere does Short disclose or suggest that the flange and the air guide member include different materials. Indeed, Short only distinguishes between the fan blade and the hub portion in terms of materials, not between the flange and the air guide. One skilled in the art looking at Short would therefore incorporate the same material into both the flange and the air guide, which is in contrast to the present invention”.
The Examiner disagree with that statement, 

    PNG
    media_image1.png
    374
    496
    media_image1.png
    Greyscale

This is Figure 6 of the Application.

    PNG
    media_image2.png
    341
    218
    media_image2.png
    Greyscale

And this is Figure 8 of Short.

As it can be seen Flange 624 and Air guide 622 of the Application correspond to Hub 23 and Blade portion 21 respectively; so when Short distinguishes between the fan blade and the hub portion in terms of materials, it is the same as distinguishing between the flange and the air guide.
Actually the invention of Short is making fan assemblies of composite materials and Column 2, lines 66 to 70 read: “Ideally, the blade portion should be made from a lightweight material, such as aluminum, for less overall weight and hence less centrifugal force, while the hub portion should be made 70 from a material, such as steel, for strength and rigidity” but before the invention had not been it has not been commercially practical, nor economically feasible but that if a fan is made as disclosed Column 6, lines 38 to 40 read: “all types of materials, matched or mismatched, may be used. For example, a plastic blade portion may be used on a metal hub portion”.
So the Examiner considers that actually one skilled in the art looking at Short would therefore not incorporate the same material into both the flange and the air guide.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731